Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/08/20, 05/10/21, 09/29/21, 01/05/22, 06/02/22, and 10/26/22 have been considered by the examiner.


Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claims 1 and 11 recite “silicon-carbide-silicon-carbide-nanoparticles-electrospun-nanofibrous- membrane”, while the specification recites “silicon-carbide-nanoparticles-electrospun-nanofibrous- membrane”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 recites the limitation “SiCNPs-ENFM”. Does this refer to “silicon-carbide-silicon-carbide-nanoparticles-electrospun-nanofibrous- membrane” recited previously in claim 1? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent Application Publication 2014/0197042 A1) and in further view of Maharbiz (U.S. Patent Application Publication 2018/0085605 A1) and Lee (U.S. Patent Application Publication 2011/0151736 A1).
	Regarding claim 1, Zhang teaches a glucose monitoring system comprising: a glucose monitoring sensor having at least a counter electrode, a reference electrode, and a working electrode [par. 41]; a carbon nanofiber membrane contacting the working electrode [par. 42, 44]; and a glucose oxidase enzyme solution contacting the carbon nanofiber membrane [par. 41, 42], wherein a conductive polymer membrane assists in binding the glucose oxidase enzyme composition with the carbon nanofiber membrane [par. 42].
However, Zhang does not teach a silicon-carbide membrane.
Maharbiz teaches a silicon carbide membrane for an implantable device [par. 109].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate a silicon carbide membrane, for biocompatibility, as evidence by Maharbiz [par. 109].
However, Zhang does not teach silicon-carbide nanoparticles-electrospun-nanofibers.
Lee teaches silicon-carbide nanoparticles-electrospun-nanofibers [par. 21].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate silicon-carbide nanoparticles-electrospun-nanofibers, for creating a strong composite nanostructure, as evidence by Lee [par. 31].
Regarding claim 11, Zhang teaches a method comprising: positioning a glucose oxidase enzyme solution on a carbon nanofiber membrane [par. 41, 42], wherein a conductive polymer membrane assists in binding the glucose oxidase enzyme composition with the carbon nanofiber membrane [par. 42]; and providing a glucose monitoring sensor having at least a counter electrode, a reference electrode, and a working electrode [par. 41], wherein the working electrode contacts the carbon nanofiber membrane [par. 42, 44].
However, Zhang does not teach a silicon-carbide membrane.
Maharbiz teaches a silicon carbide membrane for an implantable device [par. 109].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate a silicon carbide membrane, for biocompatibility, as evidence by Maharbiz [par. 109].
However, Zhang does not teach silicon-carbide nanoparticles-electrospun-nanofibers.
Lee teaches silicon-carbide nanoparticles-electrospun-nanofibers [par. 21].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, to incorporate silicon-carbide nanoparticles-electrospun-nanofibers, for creating a strong composite nanostructure, as evidence by Lee [par. 31].

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Maharbiz, and Lee and in further view of Wang (U.S. Patent Application Publication 2014/0162870 A1).
Regarding claims 2 and 12, Zhang, Maharbiz, and Lee teach a glucose monitoring system, as disclosed above.
However, Zhang, Maharbiz, and Lee do not teach the conductive polymer membrane comprises poly(3,4-ethylenedioxythiophene): poly(styrene sulfonate).
Wang teaches the conductive polymer membrane comprises poly(3,4-ethylenedioxythiophene): poly(styrene sulfonate) [par. 97].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, and Lee, to incorporate the conductive polymer membrane comprises poly(3,4-ethylenedioxythiophene): poly(styrene sulfonate), for allowing the membrane to grow as a tube structure, as evidence by Wang [par. 97].

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Maharbiz, and Lee and in further view of Stine (U.S. Patent Application Publication 2022/0041973 A1).
Regarding claims 3 and 13, Zhang, Maharbiz, and Lee teach a glucose monitoring system, as disclosed above.
However, Zhang, Maharbiz, and Lee do not teach a chronoamperometric potentiostat coupled to the counter electrode, the reference electrode, and the working electrode.
Stine teaches a chronoamperometric potentiostat coupled to the counter electrode, the reference electrode, and the working electrode [par. 146-148; Examiner notes chronoamperometry requires a chronoamperometric potentiostat].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, and Lee, to incorporate a chronoamperometric potentiostat coupled to the counter electrode, the reference electrode, and the working electrode, for identifying when a peak current response occurred, as evidence by Stine [par. 148].

Claims 4, 6, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Maharbiz, and Lee and in further view of Stine and Choe (KR 20210038823 A).
Regarding claims 4 and 14, Zhang, Maharbiz, and Lee teach a glucose monitoring system, as disclosed above.
However, Zhang, Maharbiz, and Lee do not teach the chronoamperometric potentiostat comprises a constant reference current generator, a voltage control unit, and a transimpedance amplifier.
Stine teaches the chronoamperometric potentiostat comprises a voltage control unit [par. 212] and a transimpedance amplifier [par. 186].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, and Lee, to incorporate the chronoamperometric potentiostat comprises a voltage control unit and a transimpedance amplifier, for maintaining a constant voltage supply and convert the current to a voltage reading, as evidence by Stine [par. 212 and 254].
However, Zhang and Stine do not teach the chronoamperometric potentiostat comprises a constant reference current generator
Choe teaches the chronoamperometric potentiostat comprises a constant reference current generator [par. 173].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, Lee, and Stine, to incorporate the chronoamperometric potentiostat comprises a constant reference current generator, for allowing a constant current density to flow between the working electrode and counter electrode, as evidence by Choe [par. 173].
Regarding claim 6, Stine further teaches an analog to digital converter and a digital signal processing circuit [par. 104, 116].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, Lee, and Choe to incorporate an analog to digital converter and a digital signal processing circuit, for assigning a digital value to the voltage level and transmitting the signal, as evidence by Stine [par. 104].
Regarding claim 16, Zhang further teaches receiving a sample and processing the sample to determine an analyte concentration using the glucose monitoring sensor [par. 6].
Regarding claim 17, Zhang further teaches the sample is a blood sample and the analyte is glucose [par. 50, 53].

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Maharbiz, Lee, Stine, and Choe and in further view of Sarpeshkar (U.S. Patent Application Publication 2009/0163784 A1).
Regarding claims 5 and 15, Zhang, Maharbiz, Lee, Stine, and Choe teach a glucose monitoring system, as disclosed above.
However, Zhang, Maharbiz, Lee, Stine, and Choe do not teach the transimpedance amplifier is implemented using a multi-stage difference-differential telescopic cascode operational amplifier configuration.
Sarpeschkar teaches the transimpedance amplifier is implemented using a multi-stage difference-differential telescopic cascode operational amplifier configuration [par. 52, 54].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, Lee, Stine, and Choe to incorporate the transimpedance amplifier is implemented using a multi-stage difference-differential telescopic cascode operational amplifier configuration, for lowering the transconductance of the block and increasing the overall gain, as evidence by Sarpeschkar [par. 54].
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Maharbiz, and Lee and in further view of Yan (U.S. Patent Application Publication 2012/0247976 A1).
Regarding claim 7, Zhang, Maharbiz, and Lee teach a glucose monitoring system with a substrate integrated with the silicon-carbide-nanoparticles- electrospun-nanofibrous-membrane and glucose oxidase enzyme solution, as disclosed above.
However, Zhang, Maharbiz, and Lee do not teach the glucose monitoring sensor is composed of an Au+Cr coated glass substrate.
Yan teaches the glucose monitoring sensor is composed of an Au+Cr coated glass substrate integrated with an active layer [par. 49].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, and Lee to incorporate the glucose monitoring sensor is composed of an Au+Cr coated glass substrate integrated with an active layer, for using the Cr as an adhesion layer for Au and the glass substrate allowing spin coating of the reagent layer, as evidence by Yan [par. 49].

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Maharbiz, and Lee and in further view of Silver (U.S. Patent Application Publication 2008/0176271 A1).
Regarding claims 8 and 18, Zhang, teaches a glucose monitoring system configured to detect an electrochemical current [par. 37] from the SiCNPs-ENFM glucose monitoring sensor working electrode as disclosed above.
However, Zhang, Maharbiz, and Lee do not teach the glucose monitoring sensor is configured to detect an electrochemical current ranging from 2 pA to 200 pA.
Silver teaches the glucose monitoring sensor is configured to detect an electrochemical current ranging from 2 pA to 200 pA [par.376].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, and Lee to incorporate the glucose monitoring sensor is configured to detect an electrochemical current ranging from 2 pA to 200 pA, for minimizing noise, as this range includes low output currents, as evidence by Silver [par. 374, 376].

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Maharbiz, and Lee and in further view of Guo (“Aptamer-Templated Silver Nanoclusters Embedded in Zirconium Metal–Organic Framework for Bifunctional Electrochemical and SPR Aptasensors toward Carcinoembryonic Antigen,” ACS Applied Materials & Interfaces 2017: Volume 9, Pages 41188-41199).
Regarding claims 9 and 19, Zhang, Maharbiz, Lee, and Silver teach a glucose monitoring system, as disclosed above.
However, Zhang, Maharbiz, Lee, and Silver do not teach the glucose monitoring sensor has a limit of detection (LOD) of 0.56 pM.
Guo teaches the glucose monitoring sensor has a limit of detection (LOD) of 0.56 pM [pg. 41194: col. 2: lines 18-19].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, Lee, and Silver to incorporate the glucose monitoring sensor is configured to detect an electrochemical current ranging from 2 pA to 200 pA, as a lower LOD allows for detection of a lower signal, as evidence by Guo.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Maharbiz, and Lee and in further view of Moon (“Development and characterization of a microfluidic glucose sensing system based on an enzymatic microreactor and chemiluminescence detection,” Science China Chemistry 2012 Volume 55, Pages 515-523).
Regarding claims 10 and 20, Zhang, Maharbiz, Lee, Silver, and Carrasco teach a glucose monitoring system, as disclosed above.
However, Zhang, Maharbiz, Lee, Silver, and Carrasco do not teach the glucose monitoring sensor has a sensitivity of 30.75 pA/mM cm2
Moon teaches the glucose monitoring sensor has a sensitivity of 39 pA/mM [pg. 521: col. 2: line 15].
Therefore, it would have been prima facie obvious to a person having ordinary skill in the art when the invention was filed to modify the method as taught by Zhang, Maharbiz, Lee, and Silver to incorporate the glucose monitoring sensor has a sensitivity of 39 pA/mM, as this is a high sensitivity, as evidence by Moon.
Although Moon does not explicitly teach the glucose monitoring sensor has a sensitivity of 30.75 pA/mM cm2, this would be obvious to a person having ordinary skill in the art when the invention was filed, since Moon also suggests the glucose sensor has a sensitivity of 39 pA/mM [pg. 521: col. 2: line 15]. Therefore, allowing for a sensitivity of 30.75 pA/mM cm2 would involve only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE L ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571)272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        
/PUYA AGAHI/Primary Examiner, Art Unit 3791